Citation Nr: 0920290	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  08-08 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Whether new and material evidence was received to reopen 
a claim for service connection for dermatographia.

3.  Entitlement to service connection for dermatographia.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1944 
to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a July 2006 rating decision issued 
by the Regional Office (RO) in Wilmington, Delaware which 
denied service connection for asbestosis and which also 
determined that new and material evidence was not received in 
order to reopen the Veteran's claim for service connection 
for dermatographia.

The Veteran testified before the undersigned member of the 
Board at a hearing dated in April 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for asbestosis and for 
dermatographia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for 
dermatographia was previously denied in a decision dated in 
July 1946.  It was held that the evidence did not show that 
the Veteran then had a skin condition that met the statutory 
and regulatory definitions of a current disability that was 
incurred in, or aggravated by, service.  The Veteran was 
notified of this decision and his appellate rights, but did 
not perfect a timely appeal.  

2.  The evidence received since the July 1946 rating decision 
related to an unestablished fact and raised a reasonable 
possibility of substantiating the claim of service connection 
for dermatographia.


CONCLUSIONS OF LAW

1. The RO's rating decision in July 1946 that denied service 
connection for dermatographia is final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 
(2008).  

2.  New and material evidence has been received to reopen the 
claim of service connection for dermatographia. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

In view of the favorable outcome in this case as to this 
issue, no further notice or development is indicated.

II.  New and Material Evidence

In a July 1946 rating decision, the RO denied service 
connection for the Veteran's skin condition.  Evidence 
considered at that time included the Veteran's service 
treatment records.  The Veteran's service treatment records 
did not show any complaints of, or treatment for, a skin 
disorder. However, the Veteran was noted to have marked 
dermatographia of the neck at his separation physical in May 
1946.  He was also found to have acne on the face, back, and 
chest.  Additionally, a document entitled "termination of 
health record" dated in May 1946 listed "marked 
dermatographia" as a defect.  The July 1946 rating decision 
stated that the Veteran's skin condition was not a disability 
within the meaning of the law.  It was classified as a 
constitutional or developmental defect.  The Veteran was 
notified of his appellate rights, but did not timely perfect 
an appeal there from.

In January 2006, the Veteran sought to reopen his previously 
denied claim for a skin condition.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the July 1946 rating decision 
included private dermatological treatment records for the 
period from 1982 to 2005.  These records demonstrate that the 
Veteran received treatment for a variety of skin disorders 
including seborrheic keratosis, actinic keratosis, basal cell 
carcinoma, and various rashes, lesions, and warts.  The 
Veteran also submitted a letter from his dermatologist, who 
stated that he treated the Veteran for "several years" and 
that the Veteran currently has dermatographia.  Additionally, 
at his hearing, the Veteran testified that he continued to 
experience itchy skin from the time he was in service to the 
present and that he sought treatment for his skin problems 
over at least the past 30 years.  

In this case, the evidence of a current diagnosis of 
dermatographia is new, since it was neither considered, nor 
cumulative of evidence that was considered, in connection 
with the prior rating decision.  It is material because it 
raises a reasonable possibility of substantiating the 
Veteran's claim of service connection for a current skin 
disability that was either incurred in, or aggravated by, 
service.  Therefore, this claim is considered reopened.  


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for dermatographia is reopened.  
The appeal is allowed to this extent.


REMAND

The Veteran seeks service connection for dermatographia and 
asbestosis.  The Board finds that additional development is 
needed with respect to each of these claims. 

With respect to the Veteran's claim for service connection 
for dermatographia, that claim now having been reopened, the 
Veteran should be afforded a VA examination to determine 
whether the Veteran currently has a skin disability that was 
incurred in, or permanently aggravated by, his military 
service.  See 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

Further, medical evaluation is indicated to review and 
establish whether the claimed skin disorder is a congenital 
or developmental defect or can be acquired pathology, and 
hence now possibly subject to service connection.

With respect to the Veteran's claim for asbestosis, private 
treatment records show that the Veteran was diagnosed with 
asbestosis in 1990.  The Veteran's "Notice of Separation 
from U.S. Naval Service" indicates that the Veteran served 
as a ship fitter third class and that he had shipboard 
service aboard the U.S.S. Zircon, the U.S.S. PC1187, and the 
U.S.S. PC 1087.  The Veteran's personnel records show he 
served during various assignments as an apprentice seaman, 
seaman, and ship fitter.  

In an undated letter sent to the RO, the Veteran alleged that 
he was exposed to asbestos while working as a ship fitter, 
because asbestos insulated pipes were present throughout the 
ships upon which he served, including in sleeping quarters.  
At his hearing, the Veteran testified that he slept on a top 
bunk and a hammock while aboard the U.S.S. Zircon, directly 
under asbestos insulated pipes.  

In the same undated letter sent to the RO discussed above, 
the Veteran reported that, after his service, he worked at 
New Castle Air Base installing asbestos board duct work.  He 
also reported that he removed asbestos board and powdered 
asbestos throughout the years he worked in the sheet metal 
trade.  He reported mixing powered asbestos with cement in 
order to seal smoke and breaching pipes upon installation.  
The Veteran wrote that he worked with asbestos from 1946 to 
the 1980s.  Additionally, a notation on an August 1990 
radiological study indicates that the Veteran reported 
construction work in the past that included some asbestos 
board work where he would make boards out of asbestos.  
Furthermore, at the April 2009 hearing, the Veteran testified 
that he worked on a project at New Castle Air Base putting in 
asbestos for a few weeks, and that he thereafter worked in 
his trade with asbestos piping until he became a supervisor.  

The Veteran was examined by VA in May 2006.  At that time, 
the Veteran reported exposure to asbestos while working in 
the Navy as a pipe fitter in 1944.  At the examination, the 
Veteran reported that he worked in the sheet metal trade from 
1946 to 1993 and, thereafter, worked as an estimator, and 
that he was not exposed to asbestos after his naval service.  
The examiner opined that it was at least as likely as not 
that the Veteran's asbestosis resulted from his naval 
service, including his work as an aviation support equipment 
technician for a short time while he was in the Navy.  
However, a review of the Veteran's personnel records 
indicates that the Veteran did not serve as an aviation 
support equipment technician at any time during his service.  
The Board's internet research reveals that the abbreviation 
"AS", which is listed as the Veteran's rating on certain 
personnel records dating from 1944, denoted "apprentice 
seaman" until approximately 1948, and was not used to denote 
"aviation support equipment technician" until in or about 
1965, well after this Veteran's service ended.  Moreover, the 
Veteran never claimed that he worked as an aviation support 
equipment technician.  

The examiner's conclusion does not appear to be based on an 
accurate history.  Specifically, the examiner erroneously 
concluded that the Veteran was exposed to asbestos during 
service while serving as an aviation equipment support 
technician.  Further, the examiner did not address the 
Veteran's long-term post-service occupational exposure to 
asbestos, stating that the Veteran was not exposed to 
asbestos after service.  "An opinion based on an inaccurate 
factual premise has no probative value."  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  See also Swann v. Brown, 5 Vet. 
App. 229, 233 (noting that a diagnosis can be no better than 
the facts upon which it is based).  The Board finds that a 
new examination, which is based upon the Veteran's actual 
history of exposure to asbestos both during and after 
service, is necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination of his skin to determine 
whether or not he currently has 
dermatographia, or any other skin disorder 
that is etiologically related to the 
dermatographia that was noted at the time 
of the Veteran's separation from Naval 
service.  The examiner should review the 
claims file.  If the Veteran is found to 
have current dermatographia, the examiner 
should state whether it is at least as 
likely as not (at least 50% likely) that 
the current dermatographia is a chronic 
disorder that was present since the 
Veteran's service or whether it represents 
acute episodes.  The examiner should also 
explain whether dermatographia is a 
congenital or developmental defect or 
whether it may be considered an acquired 
disorder.  If dermatographia is a 
congenital or developmental defect the 
examiner should state whether it is at 
least as likely as not (at least 50% 
likely) that a chronic superimposed 
disease or injury occurred during service 
that is currently present.  The examiner 
should provide a complete rationale for 
his or her opinions in the written report.  

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his asbestosis.  The 
examiner should review the claims file. 
All tests and studies deemed necessary 
should be conducted and their results set 
forth in the final examination report.  
The examiner should specifically address 
both the Veteran's shipboard exposure to 
asbestos insulated pipes and his lengthy 
history of occupational exposure to 
asbestos after his service.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (at least 50 
percent likely) that the Veteran's 
asbestosis is related to his naval service 
or is more likely related to occupational 
exposure post service.  The examiner 
should provide a complete rationale for 
his or her opinions in the written report.   

3.  Thereafter, the RO should readjudicate 
the Veteran's claims for service connection 
for dermatographia and asbestosis.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


